JOSEPH J. MULLINS, Retired Circuit Judge.
The transcript submitted on return to remand shows that a sentencing hearing was conducted by the trial court with the appellant, his attorney, and the district attorney present. Evidence was taken at that time, and the appellant was duly and legally sentenced to be imprisoned in the penitentiary of the State of Alabama for a period of four years under the Habitual Offenders Statute, said sentence to run concurrently with the sentences he is now serving. The record demonstrates a clear compliance with § 13A-5-9, Code of Alabama, 1975, and this Court’s request on remand, 435 So.2d 1326, and the opinion issued in this case by the Supreme Court of the State of Alabama on February 5, 1982, 435 So.2d 1324.
The judgment of conviction and sentence imposed by the trial court on remand is hereby affirmed.
AFFIRMED.
All the Judges concur.